[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The defendant's motion to dismiss (#102) is granted. The complaint was not timely served and was not timely returned to court pursuant to General Statutes §§ 52-46 and 52-46a. "This statute is mandatory and failure to comply with its requirements as to the time when process shall be served renders the proceeding voidable and subject to abatement." Rogozinski v.American Food Service Equip. Corp., 211 Conn. 431, 433,559 A.2d 1110 (1989). Voidable means voidable at the defendant's instance.Bergin v. Bergin, 3 Conn. App. 566, 569, 490 A.2d 543 (1985). The defendant has not waived the defect. Accordingly, the motion is granted.
RYAN, J.